DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending for examination.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1 contains the character “110” which is not defined in the specification with regard to Fig. 1. The specification contains a definition for Fig. 2, but this definition does not necessarily seem to be appropriate for Fig 1. Fig. 3 contains the character “295” which is not present in the specification. Fig. 4 contains the character “295’” which is not present in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Fig. 3 reference character “274” has been used to designate both a product stream from the unit 270 and the stream formed from combining 273 and 284 (paragraphs [0072] and [0076] are clearly discussing different streams with the same number) Additionally, in Fig. 4, “274’” is defined in the specification only as the product stream from 270, but there is a second “274’” which is the combined “273’” and “282’” streams, which is both a duplicate number and also not defined in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 6, 8, and 16 are objected to because of the following informalities:  
With regard to claim 4, the claim recites “The process of claim 1 further that comprises…” This phrasing appears to be a typographical error and should read “The process of claim 1, further comprising…” 
With regard to claim 6, the claim recites “The process of claim 1 further comprises…” This phrasing is not typical and not consistent with other phrasing in the claims. Thus, it should be changed to “The process of claim 1, further comprising…”
With regard to claim 8, the claim recites “The process of claim 6 further comprises…” This phrasing is not typical and not consistent with other phrasing in the claims. Thus, it should be changed to “The process of claim 6, further comprising…”
With regard to claim 16, the claim recites “The process of claim 14 that further comprises…” This phrasing is not typical and not consistent with other phrasing in the claims. Thus, it should be changed to “The process of claim 14, further comprising…”
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 5, the claim recites “wherein the first portion ranges from 0 to 100 vol%...” However, if the first portion is 0 vol%, it is not present, and if the portion is 100 vol%, it is equivalent to the recitation of “all” of the stream in claim 1. Thus, it is unclear how the range can be 0 to 100 vol% as claimed, and the claim is indefinite.
With regard to claim 7, the claim recites “wherein the second portion ranges from 0 to 100 vol%...” However, if the second portion is 0 vol%, it is not present, and if the portion is 100 vol%, it cannot be a second portion as there is no remaining stream to form the first portion. Thus, it is unclear how the range can be 0 to 100 vol% as claimed, and the claim is indefinite.
	For purposes of examination, the Examiner will consider that the range is greater than 0 vol% to less than 100 vol% in each case. Appropriate amendment is respectfully requested.
With regard to claim 12, the claim recites the limitations “the vapor stream” and “the byproduct stream" in lines 1-2. There is no recitation of “a vapor stream” in the claims and there is no recitation of a byproduct stream in the claims 1, 9, and 10 from which claim 12 depends. The byproduct stream is present in claim 2. Thus, there is insufficient antecedent basis for these limitations in the claim.
	For purposes of examination, the Examiner will consider that the “vapor stream” recited is equivalent to the “cracked gas effluent stream” of claim 10, because it has similar components to the byproduct stream of claim 2, and thus would make sense to be combined with the byproduct stream as claimed. Appropriate amendment is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 13-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negiz et al. (US 2014/0058149).
With regard to claims 1-3, Negiz teaches a method for producing acetylene comprising the following:
a) separating a byproduct gas stream (fuel gas) from the product 58 in the separation section (product recovery unit) (paragraph [0045]).
b) separating methane from the byproduct gas stream (fuel gas) (paragraph [0056]).
c) combusting a fuel and oxidizer in the combustion zone 110 of a pyrolytic reactor 100 (paragraph [0030]). The reactor 100 is integrated with the separation zone starting with zone 50 (paragraph [0045], Fig. 2). The stream comprising methane is produced by the pyrolytic reactor and is recycled to the reactor (paragraph [0056]). Thus, the reactor is integrated with the product recovery unit as claimed.
d) transitioning a velocity of the combustion gas stream from subsonic to supersonic in an expansion zone (paragraph [0011]).
e) injecting the feedstock by lines 126 into the supersonic combustion stream to create a mixed stream (paragraphs [0033] and [0011]) where the feed comprises the methane above which is recycled to the reactor via lines 126 (paragraph [0056]).
f) transitioning the velocity of the mixed stream from supersonic to subsonic in a reaction zone of the pyrolytic reactor (paragraph [0011]) to produce an outlet stream including acetylene, methane, carbon oxides, and hydrogen (paragraph [0044]).
g) separating the outlet stream by absorbing acetylene in a solvent in an absorber and producing a byproduct gas stream 58 comprising the hydrogen, methane, and carbon oxides (instant claims 2 and 3) (paragraph [0045]).
	With regard to claim 4, Negiz teaches separating acetylene (paragraph [0045]) and fuel gas (paragraph [0048]) in the separation areas of the system (Fig. 2) which are integrated with the reactor as discussed above. Thus, the reaction mixture is separated in an integrated product recovery unit as claimed. 
	With regard to claim 5, Negiz teaches recycling the methane stream to the reactor in line 97 (paragraph [0056], Fig. 3). One of ordinary skill in the art would understand that the methane recycled must contain somewhere between 0 to 100 vol% of the original methane stream, which is within the range of 0 to 100 vol% of instant claim 5. 
Alternatively, Negiz teaches recycling the methane stream through line 97 and does not teach any other portions in the Figure (Figure 3, paragraph [0056]). Thus, all the methane is recycled and the first portion is 100 vol% of the gas stream comprising methane, which is within the range of 0 to 100 vol% of instant claim 5.
With regard to claim 13, Negiz teaches a method for producing acetylene comprising the following:
a) combusting a fuel and oxidizer in the combustion zone 110 of a pyrolytic reactor 100 (paragraph [0030]). 
b) transitioning a velocity of the combustion gas stream from subsonic to supersonic in an expansion zone (paragraph [0011]).
c) injecting the feedstock by lines 126 into the supersonic combustion stream to create a mixed stream (paragraphs [0033] and [0011]) where the feed comprises methane (paragraph [0027]).
d) transitioning the velocity of the mixed stream from supersonic to subsonic in a reaction zone of the pyrolytic reactor (paragraph [0011]) to produce an outlet stream including acetylene, methane, carbon oxides, and hydrogen (paragraph [0044]).
e) passing the outlet stream to a separation area starting with zone 50 (paragraph [0045], Fig. 2). The separation zone is integrated with the reactor, as the effluent from the reactor passes to the zone, as claimed. 
f) separating the outlet stream to produce an acetylene stream and a byproduct gas stream 58 (fuel gas) comprising the hydrogen, methane, and carbon oxides (paragraph [0045]).
	With regard to claim 14, Negiz further teaches separating methane from the byproduct stream and returning the methane to the reactor in line 126 (paragraph [0056]), where the feed in line 126 is injected into the reactor (paragraph [0033]).
With regard to claim 15, Negiz teaches recycling the methane stream to the reactor in line 97 (paragraph [0056], Fig. 3). One of ordinary skill in the art would understand that the methane recycled must contain somewhere between 0 to 100 vol% of the original methane stream, which is within the range of 0 to 100 vol% of instant claim 15. 
Alternatively, Negiz teaches recycling the methane stream through line 97 and does not teach any other portions in the Figure (Figure 3, paragraph [0056]). Thus, all the methane is recycled and the first portion is 100 vol% of the gas stream comprising methane, which is within the range of 0 to 100 vol% of instant claim 15.
With regard to claim 20, Negiz teaches a method for producing acetylene comprising the following:
a) combusting a fuel and oxidizer in the combustion zone 110 of a pyrolytic reactor 100 (paragraph [0030]). 
b) transitioning a velocity of the combustion gas stream from subsonic to supersonic in an expansion zone (paragraph [0011]).
c) injecting the feedstock by lines 126 into the supersonic combustion stream to create a mixed stream (paragraphs [0033] and [0011]) where the feed comprises methane (paragraph [0027]).
d) transitioning the velocity of the mixed stream from supersonic to subsonic in a reaction zone of the pyrolytic reactor (paragraph [0011]) to produce an outlet stream including acetylene, methane, carbon oxides, and hydrogen (paragraph [0044]).
e) separating the outlet stream to produce an acetylene stream and a byproduct gas stream 58 (fuel gas) comprising the hydrogen, methane, and carbon oxides (paragraph [0045]).
f) passing the byproduct stream to further separation 80 to produce a methane containing stream (paragraphs [0048], [0056]). The separation 80 is integrated with the pyrolytic reactor via the byproduct, as the byproduct stream passes to the separation 80 after exiting the reactor. 
g) returning the methane to the reactor in line 126 (paragraph [0056]), where the feed in line 126 is injected into the reactor (paragraph [0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Negiz et al. (US 2014/0058149) as applied to claims 1 and 13 above, and further in view of Rende et al. (US 2014/0058095).
With regard to claims 6 and 16, Negiz teaches the method above, where the feedstock is injected into the combustion gas stream (paragraph [0033]).
Negiz is silent with regard to injecting a second portion of methane into the combustion zone.
Rende teaches a method for producing acetylene comprising introducing a feed comprising methane into a supersonic reactor (paragraph [0011]). Rende further teaches that the combustion zone is a chamber of the reactor (paragraph [0071]) and that the feedstock inlet may include one or more injectors for injecting the feedstock into a reaction zone or chamber (paragraph [0073]). Thus, Rende teaches that it is known to inject multiple portions of feedstock into the reactor, including into reaction chambers such as the combustion zone. While Rende does not explicitly recite the combustion chamber as a location for the feedstock injection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose the combustion chamber because Rende teaches injecting the feed into a reaction chamber and lists a finite list of chambers, including the combustion chamber. One of ordinary skill in the art would have a reasonable expectation of success without undue experimentation of selecting the combustion chamber because it is selected from the finite list of options of Rende, which are expected to function equivalently, absent any evidence to the contrary. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to inject a second portion of the methane of Negiz into the combustion zone as claimed, because Negiz teaches passing the methane to the reactor and injecting it into the combustion zone by injecting it into the supersonic gas stream (paragraphs [0033], [0056]) and Rende teaches that there can be multiple injectors which inject feed into reaction chambers including the combustion chamber (paragraphs [0071], [0073]).
	With regard to claims 7 and 17, Negiz in view of Rende teaches the second portion above. One of ordinary skill in the art would understand that as there are two portions required, the second portion must contain somewhere between 0 to 100 vol% of the original methane stream. This is within the range of 0 to 100 vol% of instant claims 7 and 17.
	With regard to claim 8, Negiz in view of Rende teaches the second portion being injected above. While Rende does not explicitly teach the carrier fluid (supersonic gas) as an option for where the second portion can be injected, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose the carrier fluid because Rende teaches injecting the feed into a reaction chamber and lists a finite list of chambers, including the combustion chamber where the carrier fluid is present. One of ordinary skill in the art would have a reasonable expectation of success without undue experimentation of selecting the carrier fluid because it is selected from the finite list of options of Rende, which are expected to function equivalently, absent any evidence to the contrary. Negiz in view of Rende does not specifically teach compressing the methane before injection. However, Negiz teaches that the pressure in the combustion zone is from 1.2 to 20 bar (paragraph [0031]), which are elevated pressures. Thus, one of ordinary skill in the art would be motivated to adjust the pressure of the methane stream to match the pressure of the zone as needed, and as such would be motivated to compress second portion of methane to match the pressure before injecting in the combustion zone, as claimed, absent any evidence to the contrary. 
Claims 9-12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Negiz et al. (US 2014/0058149) as applied to claims 1 and 13 above, and further in view of Harandi et al. (US 2020/0308497) and Baker (US 5,785,739).
With regard to claims 9, 10, 12, 18 and 19, Negiz teaches the method above, where a methane feed is used to start the process (paragraph [0027]). 
Negiz is silent with regard to the source of the methane.
Harandi teaches a method for steam cracking (paragraph [0008]) comprising the following steps (instant claims 10 and 19):
a) passing a feed to a steam cracker with steam (paragraph [0080]) to produce an effluent comprising olefins (paragraph [0079]).
b) separating the effluent to produce a liquid stream (paragraph [0091]) and a gaseous stream which comprises hydrogen, methane, carbon oxides, and C2-C4 olefins (paragraph [0070]).
Harandi further teaches that description of the equipment and processes for recovering fractions from the steam cracker product can be found in US Pat 5,785,739 (to Baker) (paragraph [0083])s.
Baker teaches separation of the gas portion of a steam cracker effluent (column 1, lines 1-6). Baker teaches that the separation comprises 
c) separating a hydrogen/methane stream used as fuel (fuel gas), and also 
d) further separating methane from the hydrogen (column 4, lines 11-16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use methane separated by Harandi in view of Baker as the source of the methane for the pyrolysis of Negiz, because Negiz teaches methane but is silent regarding the source and Harandi in view of Baker teaches producing methane from the process but does not teach any further use for it. By using the methane in the process of Negiz, additional valuable hydrocarbons will be formed from a gas which is not used in the steam cracking process (Negiz paragraph [0003]).
	Negiz in view of Harandi and Baker does not specifically teach that the product recovery of the steam cracking is integrated with the product recovery of the pyrolysis reactor as in instant claims 9 and 18 by combining the similar product streams comprising methane, carbon oxides, and hydrogen as in claim 12. However, Negiz and Harandi in view of Baker each teach similar products comprising methane, carbon oxides, and hydrogen which are separated to remove a fuel gas and a methane stream (Negiz paragraph [0056], Harandi paragraphs [0070], [0083], Baker column 4, lines 11-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the same product recovery unit to separate both streams to produce the methane stream (instant claim 12), because it is well known in the art that combining separations of similar materials into a single separation unit rather than duplicating the units would save space in the process, and because combining equivalents known for the same purpose to form a third equivalent used for the same purpose is prima facie obvious (see MPEP 2144.06).
	With regard to claim 11, Harandi teaches that the feed to the steam cracking is naphtha (paragraph [0079]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772